 NEW ENGLAND TELEPHONE &TELEGRAPH COMPANY527New England Telephone and Telegraph CompanyandCommunicationsWorkersofAmerica,AFL-CIO,Petitioner,andInternationalBrotherhood of ElectricalWorkers,AFL-CIO,Petitioner,andNewEnglandCouncilofEngineering Associates and Right of Way Agents,Petitioner.Cases 1-RC-10719, 1-RC-10721, andI-RC-10735November 7, 1969DECISION AND DIRECTION OFELECTIONSBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND ZAGORIAUpon petitions duly filed under Section 9(c) of theNationalLaborRelationsAct,asamended, ahearing was held before Ramey Donovan, HearingOfficer.Following the hearing and pursuant toSection 102.67 of the National Labor RelationsBoardRules and Regulations and Statement ofProcedure, Series 8, as amended, and by direction oftheRegional Director for Region 1, this case wastransferred to the National Labor Relations Boardfordecision.Thereafter,theEmployer,'thePetitioners,andInternationalBrotherhoodofTelephoneWorkers, an Intervenor,2 filed timelybriefs.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefreefromprejudicialerror.They are herebyaffirmed.Upon the entire record in this case,including thebriefs filed herein, the Board finds:1.The Employerisengaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organizations involved claim torepresent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of employees of theEmployer withinthe meaningof Section 9(c)(1) andSection 2(6) and (7) of the Act.'The Employer's request for oral argument is hereby denied, as therecord and briefs adequately present the issues and the positions of theparties'International Brotherhoodof TelephoneWorkers, hereinafter referredtoas the Incumbent Union, andUnitedAutomobile,Aerospace andAgriculturalImplementWorkers of America, herein called UAW,appeared at the hearing and participated as IntervenorsAlthough therecordbefore usdoes not reveal that either of them requested and wasgranted permission to intervene,it is apparent that the Incumbent Unionhas an interest in this matter entitling it to intervene,and we areadministratively advisedthatUAWmade a sufficient showing of interestin the existing unit to the Regional Director for this purposeTheNew England Telephone and TelegraphCompany owns and operates a communicationssysteminallNewEnglandStatesexceptConnecticut.The petitions herein seek electionsamong certain groups of employees of theEmployer's Plant Department, who are presentlyrepresented in a single unit.That unit has long been covered by contractsbetween the International Brotherhood of TelephoneWorkers, and the one immediately preceding thecurrent contract was effective December 14, 1966,terminable by either party as of October 26, 1969,or 18 months after the effective date of anyagreement resulting from negotiations under a"reopener" provision in the 1966 contract.3 Theagreementdated December 14, 1966, was reopenedby letter dated February 2, 1968, pursuant to article35.02.A new agreement was executed effectiveSeptember 2, 1968 to September 1, 1971. TheEmployer and the International Brotherhood ofTelephone Workers contend that this latter contractbars the instant proceeding, while the Petitionerscontend that it constituted a premature extension ofthe previous contract and therefore the petitionsherein may be processed.In furtherance of its desire to reopen pursuant toarticle 35.05(a) of the agreement, the International'The following are the relevant provisions of the 1966 contractB Plant DepartmentArticle 35Duration35 01 EffectiveDate This Agreement shall be effective at 11-59 P M onDecember14, 1966 (except that wage adjustments shall be effective as of12 01 A Mon October23, 1966),and shall continue in full force andeffect(except as suspended pursuant to Paragraph 35 02 below) untilterminated pursuant to Paragraph35 04 below 35 02Reopeners Exceptas provided in Paragraph 35 03 and in accordance with and subject tothe following provisions,thisAgreement may be reopened only ashereinafter specified,solely for the purpose of negotiating changes inAppendix I (Wage Schedules),overtime rates specified inArticle 20(Overtime Payments),holiday rates specified in Paragraph 13 02 ofArticle 13 (Holidays),and it is agreed that no other subject shall bereopened for negotiationsaThisAgreement may be reopened by either party by written noticewhich is received by the other party at least 60 calendar days prior to5 00 P M,April 25, 1968to negotiate only the changes enumeratedabove Such changes, if any, which are agreed to as a result of any suchnegotiations shall not be effective earlier than 11 59 P M,April 25,1968bNegotiations shall commence at least 30 days after receipt of anynotice as providedin 35 02(a),by the otherpartyIf no agreement isreached priorto April 25,1968, all provisions of this Agreement(exceptthatproviding for its reinstatement,which shall be a continuingobligation)shall be suspendedAs of thedate agreement is reached onchanges, if any, under this reopener,allprovisions of this Agreementshall be reinstated and such changes,ifany have been agreed by theparties, shall be incorporated in this Agreement which shall thereafter,asmodified,continue in full force and effect as provided in Paragraph35 01 above35 04Termination Either party may terminate this Agreement at 12 01AM on the later of the following two dates,by notifying the otherparty in writing, at least 60 days prior to the date of termination, (a)October 26,1969 or(b) 18 months after the effective date of theAgreement resulting from the Agreement opener provided in Paragraph35 02 aboveIf no such notice of termination is given, this Agreementshall automatically continue in full force and effect after the later ofthese two dates subject to the right of either party to terminate thisAgreementby notifyingthe other party in writing,at least 60 days priorto the date of termination,of its intentionto terminatethisAgreement179NLRB No. 93 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrotherhoodofTelephoneWorkersand theEmployer began negotiating on March 15, 1968, andmet 15 times between that date and April 25, 1968.On April 26, 1968, the contract, by its terms, wassuspended in the absence of agreement and theInternationalBrotherhood of TelephoneWorkerscalled a strike.As noted above, a new contract was executed anditbecame effective September 2, 1968. The petitioninCase 1-RC-10719 was filed July 29, 1969; thepetition in Case 1-RC-10721 was filed July 29, 1969;the petition in Case 1-RC-10735 was filed August 5,1969- 89, 89, and 83 days, respectively prior toOctober 26, 1969, the termination date specified inarticle 35.04 of the December 14, 1966, agreement.In determining when a petition has been timelyfiled, the Board has consistently sought to provideguidance as to the appropriate time to organize andseek a change of representatives, and to secure toemployees the right to change representatives atreasonable intervals.The Board concluded thatstability in labor relations would be facilitated byusing reasonable guides as to timeliness of petitions.To this end, we have long held4 that a new contractfor a longer period signed during the term of apreviously executed agreement, at a time when thatprior agreement would bar a petition, can itselfprevent the processing of a rival petition only for theremainder of the period when the prior contractwould have been such a bar. It has been held that,where such a premature extension occurs, the propertime for the filing of a rival petition in order topromote such stability and employee protection isthe 30-day period between the 90th day and the 60thday prior to the expiration date of the originalcontract of 3 years' duration or less.'These considerations are equally applicable to thefactsof this case. The 1966 contract was toterminate on October 26, 1969, or 18 months afterthe effective date of any new agreement reachedpursuant to the reopener clause. The parties werefree from possible interference by a rival petitionduring the time they were negotiating pursuant tothemidtermreopening,6andnospecialcircumstances exist which might justify a departurefrom our long-standing practice.' In fact, a petitionfiled by the Counsel May 6, 1968, was identical tothe petition now before us in Case 1-RC-10735. TheBoard sustained the Regional Director's dismissal ofthat petition on the ground that the 1966 contractcontinued in existence and was a bar to thatproceeding. Accordingly, as the current contract wasexecuted at a time when the prior contract wouldhave been a bar, and as the instant petitions werefiled during the 60- to 90-day period prior to theexpiration date of that prior agreement, we find thatthe petitions were timely filed.''Memphis FurnitureMfg Co,51NLRB 1447, 1450'DeluxeMetal FurnitureCompany,121NLRB 995, 999, 1001-02,Leonard Wholesale Meats, Inc,136 NLRB 1000'CfFirestoneSynthetic Rubber& Latex Company,173NLRB No4.The Incumbent Union represents a unit ofPlantDepartmentemployeesdescribedinitscontract as "the non-supervisory employees of itsPlant Department, scheduled Engineering employeesin occupations formerly under Plant jurisdiction andthenon-supervisoryemployees in the GeneralServices Department in occupations formerly underPlantjusisdiction."'CWA and IBEW, thePetitioners in Cases 1-RC-10719 and 10721, seek torepresent the existing unit. The Council, PetitionerinCase 1-RC-10735, contends that outside plantengineering associates and right-of-way agents areprofessional employees and seeks to represent themin a separate unit. The Employer agrees that suchunit is appropriate; CWA does not oppose severanceof professionals; and the Incumbent Union andIBEW contend these employees are notprofessionals and oppose their severance.10Inviewof the positions of the parties assummarized above, it is apparent that the sole issuebefore us is the professional status of the outsideplant engineering associates and right-of-way agents.If they are professionals, they are entitled to aself-determination election, inasmuch as it appearsthat they have not previously been afforded anopportunity to express their desire to be included ina unit with nonprofessionals and Section 9(b)(1) ofthe Act precludes the Board from deciding that sucha combined unit is appropriate unless a majority of178 (Member Brown dissenting on the facts)'CfAerotet-General Corporation,144 NLRB 368'In order to promote the stability of the bargaining relationship and toprotect the right of the employees to change representatives at reasonableand predictable mtersals, we find that the current contract does not bar thepetitions hereinWe find no merit in the contention of the Employer andthe Intervenor Incumbent Union that, although the underlying policyexpressed in the Board's determinations as to the timeliness of petitions issound, the Board's contract bar rules cannot be applied here because theywere not adopted in accordance with the rule making procedures of theAdministrative Procedure Act, as they assert is required byN L R B vWyman-GordanCompany,394U S 759 CfN L R B v GraceCompany.184 F 2d 126, 129 (C A 8)'By stipulation, the parties agreed that this unit, excluding all otheremployees,would be appropriate, subject to determination of theprofessional status of the categories sought by the Council They alsostipulated that the categories set forth in Appendix A, attached hereto,comprise that unit"IBEW contends, alternatively, that if the outside plant engineeringassociates and right-of-way agents are professionals, additional hearingsare necessary because there are other professional employees performingsimilar functions to those of right-of-way agents, but the record hereindoes not permit a determination as to the proper scope of such a unit Inthis connection, it asserts also that other professional employees in thelegal,accounting, and fiscal areas should be includedHowever, IBEWdoes not specify which of the categories listed in footnote 8, above, mightalso be professionals who should be included within the unit sought, and anexamination of that list does not reveal any job titles which suggestpossible professional status of others within the existing unit It alsoappears that the two categories in issue herein are the only classificationsof professional employees performing work within the Plant Departmentand might, if they desire, be represented as part of the Plant DepartmentunitAccordingly, we findno merit inthe IBEW's position and deny itsMotion for Further Hearing CfDouglas Aircraft Company, Inc . 157NLRB 791, 794,Weyerhaeuser Company,173 NLRB No 177 This doesnot preclude the IBEW from challenging any persons who appear to votein the election hereinafter directed in voting group (a) who it contends areprofessional employees entitled to a self-determination election under theAct NEW ENGLAND TELEPHONE &TELEGRAPH COMPANY529theprofessionalemployeesvoteforinclusiontherein. Based on the record before us, we concludethat these categories may be represented separatelyor as part of the Plant Department unit.The Plant Department is concerned with themaintenance of the telephone equipment and theinstallation,construction,andmaintenanceoftelephone equipment facilities. The telephone outsideplant is that physical plant between the centraloffice and the subscriber's telephone, consisting ofpoles,undergroundconduit,manholes, interiorbuilding conduit, aerial cable, underground cable,buried and submarine cable, building cable, and linewire.The outside plant engineering associates'functionmay be summarized as the construction,relocation,replacement,majormaintenance, andremoval of all telephone outside plant, including thedetermination as to when action must be taken,preparing alternate plans, preparing work plans,including the procurement of permits, easements,and outside contracts necessary for the constructionwork. They work out of approximately 24 DistrictOffices which the Employer operates in its 5-Statearea.The function of the right-of-way agent is toprepare and prosecute petitions to municipalities forgrants to place telephone company plants on publicways. They conduct negotiations with public officialsand owners of private property, handle complaints,search titles, and maintain records.The Employer requires that new employees haveat least 2 years of formal college education, and, ascommunications engineering is not available in anycollege,theEmployer provides classroom andon-the-job training for both engineering associatesand right-of-way agents. They are required to knowaspects of mathematics, fundamentals of electricity,and electronics, strength of materials, structures,geology, site planning, design and construction offoundations,architecture,surveying,highwayengineering,mechanicaldrawing,Englishcomposition, public speaking, engineering economy,principles of accounting, contract preparation, andreal estate fundamentals. The parties stipulated thattherewere 362 engineering associates and 26right-of-way agents as of August 3, 1969. Of these,approximately 82 percent were college graduates orhad education beyond high school.Itisapparentthatthefunctionsandresponsibilities of these engineering associates andright-of-way agents are similar, if not identical, tothose of similar categories considered by the BoardinIllinoisBellTelephone Company, 77NLRB1073.We found there that persons performing thesefunctionswere professional employees within themeaning of Section 2(12) of the Act, as amended."We find no reason to reach a contrary conclusionhere.Accordingly, we find that the outside plantengineering associates and the right-of-way agents inthe Employer's Plant Department may constitute aunitappropriate for the purposes of collectivebargaining, and we shall direct separate elections inthe following voting groups:(a)AllnonsupervisoryemployeesoftheEmployer'sPlantDepartment,scheduledengineeringemployees in occupations formerlyunderPlant jurisdiction and the nonsupervisoryemployees in the General Services Department inoccupations formerly under Plant jurisdiction, in thejob classifications set forth in Appendix A,infra,but excluding outside plant engineering associates,right-of-wayagents,allotherprofessionalemployees, all other employees, and supervisors asdefined in the Act.(b)All outside plant engineering associates andright-of-wayagentsintheEmployer'sPlantDepartment, excluding all other employees, andsupervisors as defined in the Act.The employees in the professional voting group(b) will be asked two questions on their ballot:(1)Do you desire to be included in the same unitasotheremployees in the Employer's PlantDepartmentforthepurposesofcollectivebargaining?(2)Do you desire to be represented for thepurposes of collective bargaining by New EnglandCouncilofEngineeringAssociatesandRight-of-WayAgents;orbyInternationalBrotherhoodofTelephoneWorkers;orbyCommunicationsWorkers of America, AFL-CIO;orbyInternationalBrotherhoodofElectricalWorkers,AFL-CIO-CLC;orbyUnitedAutomobile,Aerospace & Agricultural ImplementWorkers of America; or by none.If a majority of the professional employees invoting group (b) vote "Yes" to the first question,indicating their wish to be included in a unit withthenonprofessional employees, they will be soincluded.Their votes on the second question willthen be counted together with the votes of thenonprofessional voting group (a) to decide theirrepresentative for the whole unit.' 2 If, on the otherhand, a majority of the professional employees invoting group (b) do not vote for the inclusion, theywillnotbe includedwiththenonprofessionalemployees, and their votes on the second questionwill then be separately counted to decide whethertheywant any of the Unions on the ballot torepresent them in a separate professional unit. Thereisno indication in the record that any of the Unionswhich seek the overall unit would be unwilling torepresent the professional employees separately, ifthose employees vote for separate representation.However, if any Union does not desire to representthe professional employees in a separate unit even ifthose employees vote for such representation, that"See alsoNorthwestern Bell Telephone Company,79NLRB 549,551-553"if the votes are pooled, they are tobe tallied in the following mannerVotes for the Council shall be counted as valid votes, but neither for noragainst any of the other Unions on the ballot All other votes are to beaccorded their face value 530DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion may notify the Regional Director to thateffectwithin 10 days of the date of this Decisionand Direction of Elections."Our unit determination is based in part, then,upon the results of the electionsHowever, we nowmake the following findings in regard to theappropriate unit:(1) If a majority of the professional employeesvote for inclusion in a unit with nonprofessionalemployees, we find that the following employees willconstitutea unitappropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:All nonsupervisory employees of the Employer'sPlantDepartment,scheduledengineeringemployees in occupations formerly under Plantjurisdiction and the nonsupervisory employees inthe General Services Department in occupationsformerly under Plant jurisdiction, in the jobclassifications set forth in Appendix A, attachedhereto,includingoutsideplantengineeringassociates and right-of-way agents, but excludingallotherprofessionalemployees,allotheremployees, and supervisors as defined in the Act.(2) If a majority of the professional. employees donotvoteforinclusionintheunitwithnonprofessionalemployees,we find that thefollowing two groups of employees will constituteseparateunitsappropriate for collective bargainingwithin themeaningof Section 9(b) of the Act:(a) All nonsupervisory employees of the Employer'sPlant Department, scheduled engineering employeesinoccupations formerly under Plant jurisdictionand the nonsupervisory employees in the GeneralServicesDepartment inoccupationsformerlyunder Plant jurisdiction, in the job classificationssetforth in Appendix A,infra,but excludingoutside plant engineering associates, right-of-wayagents,allother professional employees, all otheremployees, and supervisors as defined in the Act.(b)All outside plantengineeringassociates andright-of-wayagentsintheEmployer'sPlantDepartment, excluding all other employees, andsupervisors as defined in the Act.[DirectionofElections' 4omittedfrompublication.]"Westinghouse Electric Corporation,116 NLRB 1545, 1548,SonotoneCorporation.90 NLRB 1236, 1241-42"In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the elections should have access to lists of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear,Inc,156 NLRB1236,NL R.B v Wyman-Gordon Company,394 US 759 Accordingly, it is hereby directed that election eligibilitylists containing the names and addresses of all the eligible voters, must befiled by the Employer with the Regional Director for Region I within 7days of the date of this Decision and Direction of ElectionsThe RegionalDirector shall make the lists available to all parties to the electionsNoextension of time to file these lists shall be grantedby theRegionalDirector except in extraordinary circumstances Failure to comply with thisrequirement shall be grounds for setting aside the elections wheneverproper objections are filedAPPENDIX AAir Conditioning TechnicianAssistant Construction PlannerCentral Office AttendantCentral Office Equipment PowermanCentral Office PowermanCentral Office RepairmanCleanerClericalWage Schedules by LocationClerks - Table 53Clerks - Table 54Clerks- Table 55Clerks - Table 56Clerks - Table 57Construction Head LinemanContract Work InspectorDistrict Chief ClerkElevator OperatorElevator StarterEngineer - BuildingsEngineering AssistantEngineering AssociateEquipment InstallerForewomanGaragemanGarage MechanicHead JanitorHouse Service ForemanHouse Service MechanicInstaller DispatcherInstaller- RepairmanInstructor- Plant School - Engineering SchoolJanitorJunior Engineering AssistantJunior Toll Service AssignerLinemanLocal TestmanMail Truck DriverPlant AssignerP.B X (Installation or Repair)Pole InspectorPower Follow-Thur InspectorReproduction Machine OperatorRight of Way AgentSenior Reproduction Machine OperatorSenior StockmanService Head LinemanSplicerSplicer- UnassignedSplicer's HelperStaff Assistant- CraftStation A (Installation or Repair)StockmanSwitchmanTestman - Equipment InstallationToll Service AssignerToll TesterToll TestmanTransmission TesterUnrated Men in Rated Crafts